Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting 
a first control unit that is configured to request in claim 1
a second control unit that is configured to request in claim 1
a control unit that is configured to request in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention 

Claim 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Maeda et al. (Hereinafter referred to as Maeda, US 20100175061 A1) in view of Akama US 20020062440 A1.

As per claim 1:
Maeda discloses a communication control system comprising:
a first communication control device connected to a client device and a network communication grid ([0130]: Apparatus 100; [0144]: Secure communication path may be used for communication between the apparatus 100 and the update server 
a server device and the network communication grid ([0139]: Server 200 apparatus; [0144]: Secure communication path may be used for communication between the apparatus 100 and the update server 200 via the network. The secure communication path is realized by encrypting communication data),
wherein the first communication control device comprises
a first authentication unit ([0156]: Authentication unit 305); and

the mutual authentication process perform using a secret key  and a client certificate issued by a private authentication 
the encryption/decryption process encrypt information using a common key determined in communication the first communication control device and the second communication control device ([0401] the protection control module 121 generates a piece of shared information from an encryption/decryption key (new encryption/decryption key) based on the secret sharing scheme), and
the encryption/decryption process decrypt the information that is transmitted to the client device by the server device 
a second authentication unit ([0170]: The authentication unit 404 performs mutual authentication processing Figure 3: Authentication Unit 404); and
a second control unit that is configured to request the second authentication unit to perform at least one of a mutual authentication process and a an encryption/decryption process the mutual authentication process perform in communication 
the mutual authentication process perform using a secret key and a server certificate issued by the private authentication authority, the encryption/decryption process encrypt infor
the encryption/decryption process encrypt information using the common key, and the encryption/decryption process decrypt the information that is transmitted to the server device by the client device using the common key ([0161]: The shared information storage unit 310 stores therein shared information and an encryption/decryption key certificate that are input from 

Maeda does not explicitly disclose a second communication control device connected to the server. Akama, in analogous art however, discloses a second communication control device connected to the server ([0066] In FIG. 1, 1-1 is a home server including the proxy facility and is used for executing electronic commerce, 1-2 is a home card used by a user, 1-3 is a user terminal, 1-4 is an access card used for accessing the home card, 1-

As per claim 2:
Maeda discloses wherein the first authentication unit is attached to the first communication control device so that the first authentication unit is able to be attached to or detached 

As per claim 3:


As per claim 4
Maeda discloses wherein the first control unit requests the first authentication unit to perform the mutual authentication in communication with a communication device transmitting information to the client device, determines whether or not to permit communication with the client device for the communication device on the basis of a result of the mutual authentication, and transmits a determination result to the private authentication authority (([0338]: the operations during the mutual authentication processing, the update server 200 performs mutual authentication processing using the signature private 

As per claim 5:
Maeda discloses wherein the first control unit requests the first authentication unit to perform a firmware verification process of performing verification of whether or not details of information about firmware of the client device transmitted to the client device are correct using a key issued by the private 

As per claim 6:
Maeda discloses wherein the first authentication unit determines whether or not to permit communication with the client device for a communication device transmitting information to the client device on the basis of a transmission destination list indicating information about communication equipment for which communication with the client device is permitted ([0195] Access Control Module; [0199] Access Information Acquisition Key Distribution Module).

As per claim7:
Maeda discloses wherein the private authentication authority further comprises a certificate update unit configured to update the client certificate on the basis of a validity period of the client certificate, and wherein the private authentication authority transmits the client certificate updated by the certificate update unit to the first communication control device ([[0101] 312: revocation processing unit; [0290; 0295]: generates a certificate (update verification certificate) of the replacement protection control module 121 using the certificate generation unit 

As per claim 8:
Maeda discloses wherein the private authentication authority further comprises a management unit configured to invalidate the client certificate when validity has not been mutually proved in the first mutual authentication process of the first communication control device ([0333-0334]: The revocation processing for revoking an unauthentic install module included 

As per claim 9:
Maeda discloses wherein the first communication control device determines whether or not a connection with the client device is being maintained at a predetermined timing ([0195]: Access Control Module; [0391]: the monitor processing may be performed at random time intervals or time intervals specified by the update server 200).


Maeda discloses a communication control device connected to a first communication device and a network communication grid, the communication control device comprising:
an authentication unit ([0156]: Authentication unit 305); and
a control unit that is configured to request the authentication unit to perform at least one of a mutual authentication process and an encryption/decryption process ([0156]: perform mutual authentication processing; the authentication unit 305 acquires an authentication key from the authentication 
the mutual authentication process perform using a secret key and a certificate issued by a private authentication authority, the encryption/decryption process encrypt information that is transmitted to a second communication device by the first communication device, the second communication device is a communication destination of the first communication device ([0159]: The authentication key pair storage unit 308 stores therein an authentication key pair. The authentication key pair is used by the install module 131 and the replacement software 
the encryption/decryption process encrypt information using a common key determined in communication with the communication control device ([0401] the protection control mod
the encryption/decryption process decrypt the information that is transmitted to the first communication device by the second communication device ([0167]: the encryption key generation unit 401 generates a plurality of encryption keys for encrypting the replacement protection control module 121, and transmits the generated plurality of encryption keys to the encryption key storage unit 403 and the encryption processing unit 402).




Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. See the notice of reference cited in form PTO-892 for additional prior arts.

Contact In formation
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TECHANE 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUNG W KIM can be reached on 5712723804. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TECHANE GERGISO/Primary Examiner, Art Unit 2494